UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6529



BERNARD ALLEN MAYLES,

                                             Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA; FEDERAL BUREAU OF
PRISONS, Warden, Federal Correctional Insti-
tution, Morgantown, West Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-7-1)

Submitted:   October 3, 1996              Decided:   October 10, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Allen Mayles, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Mayles v. United States, No. CA-96-7-1 (N.D.W. Va. Feb. 16,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2